Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10,12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170132744 A1 (Wilt), US 10754753 B1 (Cogley), and US 20180210774 A1 (Young).

Regarding claim 1, Wilt teaches
A method for maintaining a virtual machine hosted on a server of a host computer(par 21 “Various embodiments of methods, systems, and computer-readable media for local-to-remote migration for virtualized graphics processing are described. Using the techniques described herein, a virtual compute instance may be provisioned with a local graphics processing unit (GPU) to provide graphics processing.”), the virtual machine including a graphics processing unit for preparing session images for display on a screen(fig 5:515; par 46 “As shown in 515, the selected virtual compute instance may be provisioned with the selected virtual GPU attached. In one embodiment, the elastic graphics service may interact with one or more other services or functionalities of a provider network, such as a compute virtualization functionality and/or GPU virtualization functionality, to provision the instance with the virtual GPU.”), the session images being produced by the virtual machine(fig 5:520;525; par 47 “As shown in 520, an application may be executed on the virtual compute instance using the virtual GPU. Execution of the application may include execution of instructions on the virtual compute instance (e.g., on the underlying physical compute instance) and/or virtual GPU (e.g., on the underlying physical GPU). Execution of the application using the virtual GPU may generate virtual GPU output, e.g., output produced by executing instructions or otherwise performing tasks on the virtual GPU. As shown in 525, the virtual GPU output may be provided to a client device.”), the display method including the following steps:
- obtaining at least one session image prepared by the graphics processing unit(fig 5:525; par 47 “As shown in 525, the virtual GPU output may be provided to a client device. The virtual GPU output may be provided to the client device from the virtual compute instance or virtual GPU. In one embodiment, the virtual GPU output may be displayed on a display device associated with the client device. The virtual GPU output may include pixel information or other graphical data that is displayed on the display device. Execution of the application using the virtual GPU may include graphics processing (e.g., acceleration of three dimensional graphics processing) for the application using a graphics APL”);
However, Wilt does not teach comparing the captured session image with at least one screen image representative of a non-functional state of the virtual machine; and determining an operating state of the virtual machine according to the result of the previous comparison step.
On the other hand, Cogley teaches 
A method for maintaining a virtual machine hosted on a server of a host computer(col 2 ln 16-21 “The following detailed description is directed to technologies for troubleshooting a VM instance that has entered a non-responsive or "bad" state, e.g., the VM instance is unreachable, to thereby improve performance of the VM instance.”), the virtual machine including an API for obtaining session images for the health checker service(col 10-11 ln 66-5 “The health checker service 104 may make an API call to the screenshot service 106 to request the screenshot images 120. Once the screenshot image is obtained, the health checker service 104 may make an API call to, for example, the recognition service 108 and provide the screenshot image to the recognition service 108.”), the session images being produced by the virtual machine(fig 1:120A col 6 ln 15-20 “In response to the non-responsive state of the VM instance 112, the health checker service 104 may obtain and provide a first screenshot image 120A to the recognition service 108.”), the maintenance method including the following steps:
- obtaining at least one session image prepared by the virtual machine;(fig 7:704; col 10 ln 62-66 “At operation 704, a screenshot image is obtained. The screenshot image may be obtained by, for example, the screenshot service 106 at the request of the health checker service 104.”)
- comparing the captured session image with at least one screen image representative of a non-functional state of the virtual machine(fig 7:706,708; col 11 ln 5-10 “From operation 704, the routine 700 proceeds to operation 706, where the screenshot image is evaluated with respect to one or more reference screenshot images, e.g., reference screenshot images 122, by the recognition service. At operation 708, it is determined if the screenshot image matches a reference screenshot image.”); and
- determining an operating state of the virtual machine according to the result of the previous comparison step.(fig 7:712,714; col 11 ln 22-30 “If the screenshot image matches a reference screenshot image, the routine 700 proceeds from operation 708, to operation 712, where a type, e.g., type 126, of the screenshot image is provided from the recognition service to the health checker service based upon the matching of the screenshot image with a reference screenshot image. At operation 714, at least one potential problem associated with the type is determined by the health checker service.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wilt to incorporate the comparing the captured session image with at least one screen image representative of a non-functional state of the virtual machine; and determining an operating state of the virtual machine according to the result of the previous comparison step of Cogley.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Wilt -- a need for a solution for the issue of “how to troubleshoot a VM instance that has entered a non-responsive or “bad” state”(Cogley col 2 ln 16-22) -- with Cogley providing a known method to solve a similar problem. Cogley teaches “Through implementation of the disclosed technologies, non-responsive VM instances may be identified more quickly and thus, may be corrected more quickly, thereby minimizing unproductive use of resources by the VM instance. ”(Cogley col 2 ln 35-41)
However, Wilt and Cogley do not specifically teach applying image metrics to the captured session image and to the at least one screen image to determine a distance between the captured session image and the at least one screen image; and determining whether the images correspond responsive to a determination that the distance is less than a predetermined threshold.
On the other hand, Young teaches 
 A method for detecting an OS failure based on a display output of a computing system of a host computer, the method including the following steps:
- obtaining at least one session image prepared by the graphics processing unit(fig 6:604; par 55);
- comparing the captured session image with at least one screen image representative of a non-functional state of the virtual machine(fig 6:608; par 57 “At block 608, the system may compare the scaled image with a stored reference image. The system may also determine an extent of similarity between the two images based on the comparison.”), the step of comparing comprising:
applying image metrics to the captured session image and to the at least one screen image to determine a distance between the captured session image and the at least one screen image(fig 6:608; par 57 “For example, the processor 416 may compute the correlation coefficient between the scaled image 424 and the reference image 426. In some examples, the comparison between images performed in block 608 may involve other image comparison and/or extent of similarity techniques, such as comparisons based on intensity and/or color distributions. Thus, the comparison between the scaled image and the reference image in block 608 may result in an extent of similarity that can be compared with a threshold.”); and
determining whether the images correspond responsive to a determination that the distance is less than a predetermined threshold(fig 6:610; par 57 “For example, the processor 416 may compute the correlation coefficient between the scaled image 424 and the reference image 426. In some examples, the comparison between images performed in block 608 may involve other image comparison and/or extent of similarity techniques, such as comparisons based on intensity and/or color distributions. Thus, the comparison between the scaled image and the reference image in block 608 may result in an extent of similarity that can be compared with a threshold.”); and
- determining an operating state of the virtual machine according to the result of the previous comparison step(fig 6:618; par 65 “At block 618, which is performed responsive to the determinations at blocks 610 and 616 that the image data has a threshold extent of similarity to the reference fault image and includes the reference sequence of characters, the system may generate a log indicating the occurrence of a fault event and send an alert notification to a monitoring system. For example, management module 410 may use communication interface 418 to send fault message 432 to an external monitoring system. The system may generate a log file that indicates the occurrence of the fault event. Such a log file may also include sensor data and other information useful for diagnostic purposes. The alert message may be conveyed via various protocols, such as an SNMP trap, email alerts, mobile notifications, etc.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wilt and Cogley to incorporate the image comparison techniques of Young.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Wilt and Cogley -- a need for a solution for the issue of how to compare two images in a system health monitoring context -- with Young providing a known method to solve a similar problem. Young provides “a technique for detecting an OS failure based on a display output of a computing system.”(Young par 16)
 

Regarding claim 2, Wilt, Cogley, and Young teaches,
The maintenance method according to claim 1, 
Wilt further teaches,
wherein the graphics processing unit includes a virtual graphics card.(fig 5:515; par 46 “As shown in 515, the selected virtual compute instance may be provisioned with the selected virtual GPU attached. In one embodiment, the elastic graphics service may interact with one or more other services or functionalities of a provider network, such as a compute virtualization functionality and/or GPU virtualization functionality, to provision the instance with the virtual GPU.”)
Regarding claim 3, Wilt, Cogley, and Young teaches,
The maintenance method according to claim 2, 
Cogley further teaches,
wherein a non-functional state of the virtual machine is a boot failure of an operating system of the virtual machine.(col 8 ln 64-67 “In some configurations, there may be no instance console output data 134, which may be an indication of an error relating to booting up of the VM instance 112.”)

Regarding claim 4, Wilt, Cogley, and Young teaches,
The maintenance method according to claim 3, 
Cogley further teaches,
wherein a non-functional state of the virtual machine is an update of the operating system of the virtual machine.(col 8 ln 17-24 “If the health checker service 104 determines that the type 126 of the multiple screenshot images 120 is related to an action that takes a long period of time to complete, then no corrective action may be immediately taken to allow for the action to complete. For example, as previously mentioned, an update and configuration screen may indicate that the VM instance 112 is being updated and/or configured.”)

Regarding claim 5, Wilt, Cogley, and Young teaches,
The maintenance method according to claim 4, 
Cogley further teaches,
wherein a non-functional state of the virtual machine is a failure to update the operating system of the virtual machine.(col 8 ln 25-34 “Since this may take a long period of time, the health checker service 104 may wait at least a predetermined amount of time to take corrective action even if the icons are still moving or changing. For example, even if the icons are still moving or changing, the health checker service 104 may reboot the VM instance 112 after the predetermined amount of time since this may indicate that the VM instance 112 is in a non-responsive state. ”)

Regarding claim 6, Wilt, Cogley, and Young teaches,
The maintenance method according to claim 5, 
Cogley further teaches,
wherein the comparison step consists in detecting the presence of at least one predetermined characteristic pattern of the at least one screen image in the at least one session image. (fig 7:706,708; col 11 ln 5-10 “From operation 704, the routine 700 proceeds to operation 706, where the screenshot image is evaluated with respect to one or more reference screenshot images, e.g., reference screenshot images 122, by the recognition service. At operation 708, it is determined if the screenshot image matches a reference screenshot image.”)

Regarding claim 7, Wilt, Cogley, and Young teaches,
The maintenance method according to claim 6, 
Cogley further teaches,
wherein the comparing step and determining step are implemented by a classification module configured by automatic learning.(col 3 ln 10-22 “Once the screenshot image is obtained, the screenshot image may be provided to a recognition service operating in the service provider network. The recognition service can implement a neural network that has been trained to recognize screenshot images based upon reference screenshot images stored in a data store provided by a data store service of the service provider network.”)

Regarding claim 8, Wilt, Cogley, and Young teaches,
The maintenance method according to claim 7, 
Cogley further teaches,
wherein the determining step also includes preparation of a troubleshooting command for the virtual machine.(fig 7:716; col 11 ln 30 – 33 “At operation 716, at least one responsive action, e.g., responsive action 128, is performed by, for example, the health checker service 104.”)

Regarding claim 9, Wilt, Cogley, and Young teaches,
The maintenance method according to claim 8, 
Cogley further teaches,
further comprising a repair step comprising sending the troubleshooting command to the virtual machine.( fig 7:716; col 11 ln 30 – 33 “At operation 716, at least one responsive action, e.g., responsive action 128, is performed by, for example, the health checker service 104.”)

Regarding claim 10, Wilt, Cogley, and Young teaches,
The maintenance method according to claim 9, 
Cogley further teaches,
wherein the troubleshooting command is a virtual machine restart instruction(col 9 ln 61-63 “A possible solution may include rebooting the VM instance 112.”).

Regarding claim 12, Wilt, Cogley, and Young teaches,
The maintenance method according to claim 1, 
Cogley further teaches,
wherein steps are executed on a maintenance server distinct from the server hosting the virtual machine.(fig 1:104;102; Col4 ln 51-59 “FIG. 1 is a software and network architecture diagram illustrating aspects of a service provider network 100 that includes an on-demand computing service 102, a health checker service 104, a screenshot service 106, a recognition 55 service 108, and a data store service 110.”)

Regarding claim 13, Wilt, Cogley, and Young teaches,
The maintenance method according to claim 1, wherein steps are initiated by a remote client request, the at least one session image being streamed to the remote client.(Cogley in fig 7:702 col 10 ln 60-66; Cogley automatically initiates the maintenance method in operation 702. Initiating by a person is conventional and follows the same steps as operation 702, but uses a person instead of the health checker service to determine the non-responsive state.)

Regarding claim 14, Wilt, Cogley, and Young teaches,
A computer program product comprising non-transitory computer readable media and a computer program code encoded thereupon, the code containing instructions to perform the maintenance method according to claim 1(A computer program containing commands intended to implement steps of claim 1 is rejected for the same reasons as the rejection of claim 1. It is well known that method steps can be implemented as commands and commands can be described as method steps.),
Cogley further teaches,
where the maintenance method is run on a virtual machine or a maintenance server for maintaining the host computer. (fig 1:104;102; Col4 ln 51-59 “FIG. 1 is a software and network architecture diagram illustrating aspects of a service provider network 100 that includes an on-demand computing service 102, a health checker service 104, a screenshot service 106, a recognition 55 service 108, and a data store service 110.”)

Regarding claims 15-20, they are rejected for the same reasons as claims 3-8.

Regarding claim 21, Wilt, Cogley, and Young teaches,
The maintenance method according to claim 1, 
Cogley further teaches,
wherein comparing the captured session image with the at least one screen image further comprises: digitally processing the session image and the at least one screen image to extract a signature for each of the session image and the at least one screen image(col 6 ln 39-44 "In some configurations, the recognition service 108 may be trained to recognize various objects, text, etc. in order to recognize the screenshot images 120. In such configurations, the recognition service 108 is a deep neural network that may be trained to recognize/detect objects in images. " for example, recognizing a particular error message text would be a signature.);
comparing the signature of the session image to the signature of the at least one screen image.(col 6 ln 39-44 "In some configurations, the recognition service 108 may be trained to recognize various objects, text, etc. in order to recognize the screenshot images 120. In such configurations, the recognition service 108 is a deep neural network that may be trained to recognize/detect objects in images. " for example, recognizing a particular error message text would be a signature.)

Regarding claim 22, Wilt, Cogley, and Young teaches,
The maintenance method according to claim 1, 
Cogley further teaches,
wherein comparing the captured session image with the at least one screen image further comprises: detecting features of the captured session image; (col 6 ln 39-44 "In some configurations, the recognition service 108 may be trained to recognize various objects, text, etc. in order to recognize the screenshot images 120. In such configurations, the recognition service 108 is a deep neural network that may be trained to recognize/detect objects in images. ")
calculating and extracting characteristics of the detected features of the captured session image.(col 6 ln 39-44 "In some configurations, the recognition service 108 may be trained to recognize various objects, text, etc. in order to recognize the screenshot images 120. In such configurations, the recognition service 108 is a deep neural network that may be trained to recognize/detect objects in images. ")

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170132744 A1 (Wilt), US 10754753 B1 (Cogley), and US 20180210774 A1 (Young) in view of US 20110320882 A1 (Beaty).

Regarding claim 11, Wilt, Cogley, and Young teaches,
The maintenance method according to claim 9, 
Cogley further teaches,
wherein the repair step is preceded with a step of backup of virtual machine data within the troubleshooting tool.(col 11 ln 64-67 “At operation 810, it is determined if the subsequent screenshot image matches the reference screenshot image that matched the first screenshot image.”)
However, Wilt, Cogley, and Young do not specifically teach wherein the repair step is preceded with a step of backup of virtual machine data on a backup server.
On the other hand, Beaty teaches 
 wherein the repair step is preceded with a step of backup of virtual machine data on a backup server.(par 20 “The annotations trigger at the install time the hypervisor or the like to take system checkpoint snapshots. Hypervisor refers to a program that enables multiple operating systems (referred to as guest operating systems) to run on a single host computer. A snapshot is the state of a computer system at a particular point in time, for example, system configuration of information of a program or machine at a particular point. A snapshot may include, for example, a copy of memory including the contents of all memory bytes, hard ware
registers and status indicators, files, and the like, as they exist in a computer system at a particular point in time.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wilt, Cogley, and Young to incorporate the checkpointing before updating of Beaty.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Wilt, Cogley, and Young -- a need for a solution for the issue of how to handle repair action failures -- with Beaty providing a known method to solve a similar problem. Beaty provides “A method for troubleshooting virtual environment deployment based on two level file system signatures, in one aspect, may include comparing an image of a virtual machine taken at a point in time with an image of the virtual machine taken at a preceding point in time during an installation of software, and creating a first level file system signature including a set of file names of files in image of a virtual machine taken at a point in time and associated status of the files as compared with the image of the virtual machine taken at a preceding point in time.”(Beaty par 4). Creating a backup before applying an operating system update is well known to one having ordinary skill in the art, the reason being “In the event of a failure, the last saved checkpoint may be restored as a recovery point.”(Beaty par 20).

Response to Arguments
Applicant’s arguments, see remarks pg 6,7, filed 06/15/2022, with respect to the objection of claim 10 and the 101 rejection of claim 14 have been fully considered and are persuasive.  The objection of claim 10 and the 101 rejection of claim 14 has been withdrawn. 
Applicant’s arguments, see remarks pages 7-9, filed 6/15/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 as being unpatentable over US 20170132744 A1 (Wilt) in view of US 10754753 B1 (Cogley) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 as being unpatentable over US 20170132744 A1 (Wilt), US 10754753 B1 (Cogley), in view of US 20180210774 A1 (Young). 
With respect to the independent claims, the applicant has argued that Wilt and Cogley do not teach limitations “applying image metrics to the captured session image and to the at least one screen image to determine a distance between the captured session image and the at least one screen image; and determining whether the images correspond responsive to a determination that the distance is less than a predetermined threshold;”. Cogley teaches using a deep neural network, which does image comparisons, and may have some learned image distance/similarity thresholds within the model, but Cogley does not explicitly teach these limitations. 
On the other hand, Young teaches, in the cited fig 6:610; par 57 “For example, the processor 416 may compute the correlation coefficient between the scaled image 424 and the reference image 426. In some examples, the comparison between images performed in block 608 may involve other image comparison and/or extent of similarity techniques, such as comparisons based on intensity and/or color distributions. Thus, the comparison between the scaled image and the reference image in block 608 may result in an extent of similarity that can be compared with a threshold.” Examiner interprets this as applying image metrics to the captured session image and to the at least one screen image to determine a distance between the captured session image and the at least one screen image; and determining whether the images correspond responsive to a determination that the distance is less than a predetermined threshold. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180095799 A1 - Criou - detachable graphics cards (same applicant)
US 20130207812 A1 - Heydlauf - optical alert recognition (Simens healthcare)
US 20120137180 A1 - Shao - screenshot analysis and character extraction to error log. Notifies users.
US 20190042387 A1 - Aloni - human analysis of client actions to provide corrective actions. 
US 10162693 B1 - Contino - snapshot of key details of a mobile device before and after corrective action is taken. Related to claim 11.
US 20180129594 A1 - Singi - uses image vector distance thresholds to match test models to screen objects during testing.
US 20180267885 A1 - Budurean - uses similarity score to group together screenshots generated during testing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./             Examiner, Art Unit 2113                                                                                                                                                                                           /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113